SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 25, 2007 THE EMPIRE DISTRICT ELECTRIC COMPANY (Exact name of registrant as specified in charter) Kansas (State or other jurisdiction of incorporation) 1-3368 44-0236370 (Commission File Number) (IRS Employer Identification Number) 602 Joplin Street, Joplin, Missouri 64801 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(417) 625-5100 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 2.02 Results of Operations and Financial Condition. On October 25, 2007, The Empire District Electric Company (the “Company”) issued a press release announcing the Company’s earnings for the third quarter of 2007 and for the twelve month period ended September 30, 2007. Furnished herewith as Exhibit 99.1 is a copy of the press release, which is incorporated by reference herein. The information in this Item 2.02, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (c)Exhibits.The following exhibit is furnished herewith: Exhibit No. Description 99.1 Press Release, dated October 25, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE EMPIRE DISTRICT ELECTRIC COMPANY By /s/ Gregory A. Knapp Name: Gegory A. Knapp Title: Vice President – Finance and Chief Financial Officer Dated: October 25, 2007 3 Exhibit Index Exhibit Number Description 99.1 Press Release, dated October 25, 2007. 4
